DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
                                                                                                                                   1)       Claims 1-25, are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant regards as the invention.   
Claims 1, 13-16, 18-25, recite the phrases: the “first zone”, the “second zone”, the “third zone”, “one or more zones”.  The claims are unclear as to the zones being structural components.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

                                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     2)       Claims 1-25, are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Andersson et al. (US 2017/0370049).
Claim 1: Andersson discloses a mold configured for shaping a product from a fiber-based material.   Figure 3 illustrates a part of a mold wall with the product face facing upwardly/to the right and with the back facing downwardly/to the left [0100].  The mold includes a plurality of perforations 102, each of the perforations configured to contact the fiber-based material.  The plurality of perforations include a first set of perforations substantially identical to one another configured in a first zone on the mold (zone Pv in Figure 3) and a second set of perforations substantially identical to one another configured in a second zone on the mold (zone Ph in Figure 3).  The first set of perforations differs from the second set of perforations in at least one of number of perforations, spacing between perforations, and geometry of perforations; and the first zone and the second zone together are configured to form a shape that is conformal to the product ([0100]–[0118], Figure 3).  Andersson discloses the invention or in the least the differences, if any, are small and would have been obvious to one skilled in the art at the time the invention was filed.
Claim 2: the invention is disclosed per claim 1, above.  One piece mold structure is shown in Figure 6.
Claim 3: the invention is disclosed per claim 1, above.  The mold is structurally disclosed regardless of the method the mold was manufactured.
Claim 4: the invention is disclosed per claim 1, above.  The product includes egg cartons, paper trays, consumer packaging [0002].
Claim 5: the invention is disclosed per claim 1, above.  The fiber based material includes pulp [0011].
Claims 6-9: the invention is disclosed per claim 1, 6, above.  Each perforation  includes a first opening that contacts the fiber-based material and a second opening.   The first and the second openings are separated by a space.  It is inherent or in the least it would have been obvious to one skilled in the art that the first and the second openings are each configured to allow gas and/or liquid to pass through the first and second openings; and that the at least one of the first and the second openings would be configured to restrict fiber-based material from passing through (Figure 3).  
Claim 10: the invention is disclosed per claim 1, above.  The first opening is larger than the second opening (Figures 2a- 2e, Figure 3, section Pcv).
Claims 11-12: the invention is disclosed per claim 1, 11, above.  The first set of perforations are substantially identical in geometry to one another (Figure 3, section Pv).  The geometry includes one of size, shape, volume, cross-sectional area, orientation in space, and relative position to neighboring perforations (Figure 3,    section Pv).  
Claim 13: the invention is disclosed per claim 1, above.  The first zone is located adjacent to the second zone (Figure 3, section Pv and section Pcx).  
Claim 14: the invention is disclosed per claim 1, above.  The first zone is not located adjacent to the second zone (Figure 3, section Pv and section Ph).
Claim 15: the invention is disclosed per claim 14, above.  The first zone is separated from the second zone by one or more zones, each of the one or more zones comprising its own set of perforations (Figure 3, section Pv separated from section Ph by section Pcx having its own perforations).  
Claims 16-17: the invention is disclosed per claim 14, 16, above.  The first zone is separated by a physical barrier from the second zone.  The physical barrier is a solid structure with no perforations (Figure 3, section Pv separated from section Pcx with barrier Fp having no perforations).  
Claims 18-20: the invention is disclosed per claim 1, 19, above.  Figures 3, 5, 6, show the zones locations. 
Claims 21- 22: the invention is disclosed per claim 14, 16, above.   Figures 3, 5, 6, show the zones protrusions and perforations.
Claims 23-24: the invention is disclosed per claim 1, above.  It is inherent or in the least it would have been obvious to one skilled in the art, that the first set of perforations and the second set of perforations be configured to distribute a uniform density of the fiber-based material across both the first zone and the second zone to obtain a uniformly strong product.  Also, it would have been obvious that the first set of perforations and the second set of perforations be configured to distribute a higher density of the fiber-based material in the first zone than in the second zone depending on the product requirements.
 Claim 25: the invention is disclosed per claim 1, above.  A third set of perforations in a third zone are shown in Figure 3, section Pcx and in Figures 5, 6. 
                                                                                  

Conclusion
3)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MARK HALPERN/Primary Examiner, Art Unit 1748